 1   Laura E. Krank
     Attorney at Law: 220208
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Robert Allen Gordon
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     ROBERT ALLEN GORDON,                     )   Case No.: 2:18-cv-01781-DMC
11                                            )
                  Plaintiff,                  )   STIPULATION AND ORDER FOR
12                                            )   THE AWARD AND PAYMENT OF
           vs.                                )   ATTORNEY FEES AND EXPENSES
13                                            )   PURSUANT TO THE EQUAL
     ANDREW SAUL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C.
14   Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
                                              )   TO 28 U.S.C. § 1920
15                Defendant.                  )
                                              )
16                                            )
17
           TO THE HONORABLE DENNIS M. COTA, MAGISTRATE JUDGE OF
18
     THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Robert Allen
21
     Gordon be awarded attorney fees in the amount of Four Thousand, Four Hundred
22
     dollars ($4,400.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
23
     2412(d). This amount represents compensation for all legal services rendered on
24
     behalf of Plaintiff by counsel in connection with this civil action, in accordance
25
     with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1          After the Court issues an order for EAJA fees to Robert Allen Gordon, the
 2   government will consider the matter of Robert Allen Gordon's assignment of EAJA
 3   fees to Laura E. Krank. The retainer agreement containing the assignment is
 4   attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
 5   the ability to honor the assignment will depend on whether the fees are subject to
 6   any offset allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9          Fees shall be made payable to Robert Allen Gordon, but if the Department
10   of the Treasury determines that Robert Allen Gordon does not owe a federal debt,
11   then the government shall cause the payment of fees, expenses and costs to be
12   made directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the
13   assignment executed by Robert Allen Gordon.1 Any payments made shall be
14   delivered to Laura E. Krank.
15          This stipulation constitutes a compromise settlement of Robert Allen
16   Gordon's request for EAJA attorney fees, and does not constitute an admission of
17   liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Robert Allen Gordon and/or Laura E. Krank including Law Offices of
20   Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in connection
21   with this action.
22         This award is without prejudice to the rights of Laura E. Krank and/or the
23   Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
 2   EAJA.
 3   DATE: September 5, 2019         Respectfully submitted,
 4                                   ROHLFING & KALAGIAN, LLP
 5                                        /s/ Laura E. Krank
                                 BY: __________________
 6                                  Laura E. Krank
                                    Attorney for plaintiff Robert Allen Gordon
 7
 8   DATED: September 5, 2019        MCGREGOR W. SCOTT
                                     United States Attorney
 9
10
                                            /s/ Michael K. Marriott
11
                                     MICHAEL K. MARRIOTT
12                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
13                                   ANDREW M. SAUL, Commissioner of Social
                                     Security (Per e-mail authorization)
14
15
16
17                                        ORDER
18         Approved and so ordered:
19
      Dated: September 6, 2019
20                                                 _______________________________
                                                   DENNIS M. COTA
21                                                 U. S. MAGISTRATE JUDGE
22
23
24
25
26
27
                                             -3-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
